DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Response to Amendment
3.	Entry of amendment to the claims, filed on May 3, 2021 is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant’s arguments, see pgs. 6-11, with respect to the allowability of the current application at this time have been fully considered but are not persuasive.

Pertaining to the Applicant’s arguments/remarks, pgs. 6-7, regarding the previously presented claim objects and 112 rejections:


Pertaining to the Applicant’s arguments/remarks, pgs. 8-11, regarding the newly amended claims:
It is noted that claim 1 incorporates the previously indicated allowable subject matter and claims 1-4 are allowed.
New prior art(s) is/have been presented as necessitated by the amendments for claims 7-8, 11-12, 15-19, and 21-24, and claims 9 and 25 are objected for containing allowable subject matter but dependent upon a rejected base claim and containing informalities.
Arguments directed solely to the previously presented prior art(s) of record as previously presented are now moot.

Claim Objections
5.	Claims 7-9, 11-12, 15-19, and 21-26 are objected to because of the following informalities:

6.	Claim 7 recites in line 4, “first metallization layer” which should be changed to along the lines of “first interconnect structure” for clarity and consistency in naming of the elements in lines 9 “second interconnect structure”, line 11 “third interconnect structure”, and line 14 “fourth interconnect structure”. Appropriate correction is required.
	All claims depending on claim 7 incorporate the same issues.

Claim 11 recites “an encapsulant” which should be changed to “a first encapsulant” for clarity and consistency in naming of the elements in claim 23 which depends on the current claim and introduces “a second encapsulant”. Appropriate correction is required.
	All claims depending on claim 11 incorporate the same issues.

8.	Claim 15 recites “an interior angle” in line 2 which should be changed to “a first interior angle” for clarity and consistency in naming of the element in lines 11-12 “a second interior angle”. Appropriate correction is required.

	Claim 15 recites “an encapsulant” in line 9 which should be changed to “a first encapsulant” for clarity and consistency in naming of the elements in claim 21 which depends on the current claim and introduces “a second encapsulant”. Appropriate correction is required.
	All claims depending on claim 15 incorporate the same issues.

9.	Claim 16 recites “the interior angle” in line 1 which should be changed to “the first interior angle” for clarity and consistency in naming of the element in claim 15 lines 11-12 “a second interior angle”. Appropriate correction is required.
	All claims depending on claim 15 incorporate the same issues.

10.	Claim 17 recites “a semiconductor substrate of the second semiconductor die” in line 2 which should be changed along the lines of “the substrate of semiconductor material of the second semiconductor die” for clarity and consistency in naming of the element in claim 15 lines 7-8. Appropriate correction is required.
	All claims depending on claim 17 incorporate the same issues.
Claim 26 recites “unsignulated” in line 2 which should be changed to “unsingulated” to fix the typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	
13.	Claim 19 recites “a third interior angle between a sidewall of a third interconnect structure and an exterior surface of the third interconnect structure of between about 88° and about 80°”.
	The current claim depends ultimately on claim 15 which requires an interior angle of a first interconnect structure and a second interior angle of a second interconnect structure; the Applicant’s written description does not disclose a third interior angle of a third interconnect structure as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


14.	Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haba et al. (US 2009/0316378 A1), hereinafter as Haba.


    PNG
    media_image1.png
    963
    2218
    media_image1.png
    Greyscale

Claim 7, Haba discloses a semiconductor device (see Figs. 1-3 and “Labeled Fig. 3” above, and see [0057] “microelectronic devices, like those shown in FIG. 2A, may be stacked and connected to form a stacked die device. One example of this can be seen in FIG. 3”) comprising:
a first chip (labeled element “First Chip”, including an element 200, see [0055] “individual die structures 200”) comprising:
a first semiconductor substrate (see Figs. 1A-I element 102 portion of labeled element “First Chip”, see [0050] “wafer substrate 102 is commonly a semiconductor material”); and
a first metallization layer (labeled element “First Metallization Layer”, including element 110 of labeled element “First Chip”, see [0052] “first metallization layer 110”) adjacent to the first semiconductor substrate, wherein an angle measured from a first external side (first lateral surface) of the first chip to a second external side (second bottom surface in the provided perspective view) of the first chip is less than about 89° and greater than 60° (see [0006 & 0012] “The at least one edge surface along which the at least one conductive element extends can be disposed at an angle of between 50 degrees and 89 degrees with respect to at least one of the first and second surfaces.”;
See MPEP 2131.03, Haba is determined to overlap the claimed range with sufficient specificity because the entire range is overlapped, the upper limits are the same, and the lower claimed limit is greater than “about” 60° for which a clear standard of “about” is not provided in the Applicant’s specification and Haba discloses a specific similar lower limit of 50 degrees);
a second chip (labeled element “Second Chip”, including an element 200) bonded to the first chip at the second external side wherein the second chip comprises a second semiconductor substrate (see Figs. 1A-I element 102 portion of labeled element “Second Chip”), active devices formed at least partially within the second semiconductor substrate (see [0050] “Each chip may have one or more functions and is created on or under the surface of the substrate using techniques well known to those with skill in semiconductor processing. These examples are not intended to be limiting-the processed , and a second interconnect structure (labeled element “Second Interconnect Structure”, including elements 122, 124, 126 of the labeled element “Second Chip”, see [0055] “second metallization layer 122”) on a front side (top side in the provided perspective view) of the second semiconductor substrate;
a third interconnect structure (labeled element “Third Interconnect Structure”, including element 110 of labeled element “Second Chip”) on a back side of the second semiconductor substrate; and a third chip (labeled element “Third Chip”, including an element 200) bonded to the third interconnect structure, the third chip comprising a third semiconductor substrate (see Figs. 1A-I element 102 portion of labeled element “Third Chip”) and a fourth interconnect structure (labeled element “Fourth Interconnect Structure”, including elements 122, 124, 126 of the labeled element “Third Chip”) on a front side (front top side in the provided perspective view) of the third semiconductor substrate, the fourth interconnect structure being bonded to the third interconnect structure.


    PNG
    media_image2.png
    842
    819
    media_image2.png
    Greyscale

Claim 8, Haba discloses the semiconductor device of claim 7, wherein the first external side of the first chip comprises (see “Labeled Fig. 2B” above which is a detailed view of Fig. 2A) a first straight portion (labeled element “First Straight Portion”) and a second straight portion (labeled element “Second Straight Portion”), the first straight portion being at a non-planar angle to the second straight portion (see “Labeled Fig. 2B” above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim 12 is rejected under 35 U.S.C. 103 as obvious over Haba et al. (US 2009/0316378 A1), hereinafter as Haba, in view of Marcoux (US 2010/0270668 A1).

18.	Regarding Claim 12, Haba discloses the semiconductor device of claim 7.
Haba does not disclose further comprising a first through via extending through the back side of the second semiconductor substrate of the second chip.
further comprising a first through via (see Fig. 3A-B element 32 of element 42b, see [0050] “IC chips 42, 42b, 42c, each chip comprising GECs and TSVs, such as TSVs 30 and 32 and GEC 50 identified in IC chip 42”) extending through the back side of the second semiconductor substrate ([0041] “A stack of semiconductor chips … through-silicon vias (hereinafter referred to as TSVs)”) of the second chip (see Figs. 3A-B and [0050]).
	The via as taught by Marcoux is incorporated as a via of Haba. The combination discloses further comprising a first through via extending through the back side of the second semiconductor substrate of the second chip (see “Labeled Fig. 3A” above, at least a first via incorporated in the second semiconductor substrate of labeled element “Second Chip”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a first through via extending through the back side of the second semiconductor substrate of the second chip as taught by Marcoux as further comprising a first through via extending through the back side of the second semiconductor substrate of the second chip of Haba because the combination allows dual interconnection technologies selected according to signal characteristics which can have stack of chips which are electrically interconnected by combination of electrical connections allowing for additional variability and flexible electrical communication between the stacked chips (see Marcoux [0050, 0057]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known stacked chip electrical connection for another in a similar device to obtain predictable results (see Marcoux [0050, 0057]).

19.	Claims 11 and 23 are rejected under 35 U.S.C. 103 as obvious over Haba et al. (US 2009/0316378 A1), hereinafter as Haba, in view of in view of Suthiwongsunthorn et al. (US 2009/0309235 A1), hereinafter as Suthiwongsunthorn.
Claim 11, Haba discloses the semiconductor device of claim 7.
Haba does not explicitly disclose further comprising an encapsulant encapsulating the first chip.
Suthiwongsunthorn discloses individual encapsulants encapsulating each stacked device layer (see Figs. 4A-4E encapsulant element 228 encapsulating the device layer of element 200 and encapsulant element 248 encapsulating the device layer of element 230, see [0038] “Passivation 228 is deposited over wafer 200 to provide electrical insulation and physical support to the device. Passivation 228 includes an insulation material such as polyimide, BCB, PBO, epoxy based insulating polymer, or other insulating polymer materials.”, [0043] “passivation 248”, see [0037] “one or more of the devices formed within wafer 200”, and see [0039] “one or more of the devices formed within wafer 230”).
Individual encapsulants encapsulating each stacked device layer as taught by Suthiwongsunthorn is incorporated as individual encapsulants encapsulating each stacked device layer of Haba. The combination discloses further comprising an encapsulant encapsulating the first chip (see Haba Figs. 1-3 and “Labeled Fig. 3A” above, encapsulant encapsulating the labeled element “First Chip”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate individual encapsulants encapsulating each stacked device layer as taught by Suthiwongsunthorn as individual encapsulants encapsulating each stacked device layer of Haba, wherein the combination discloses further comprising an encapsulant encapsulating the first chip because the combination provides electrical insulation and physical support to each device layer of the stacked package which can leave conductive elements exposed such as to vertically connect between the stacked device layers, allows layered wafer level manufacture which may include one or more devices in each wafer level device layer which can further singulate the semiconductor die after bonding having tapered vias forming electrical connections between the stacked device layers, and the stacked package can integrate similar functionality and contact or bond pad arrangements which can 

21.	Regarding Claim 23, Haba and Suthiwongsunthorn discloses the semiconductor device of claim 11, further comprising a second encapsulant encapsulating the third chip (see “Labeled Fig. 3A” above, combination with Suthiwongsunthorn, a second individual encapsulant encapsulating the labeled element “Third Chip”).

22.	Claim 24 is rejected under 35 U.S.C. 103 as obvious over Haba et al. (US 2009/0316378 A1), hereinafter as Haba, in view of Haba embodiment of Fig. 8B.

25.	Regarding Claim 24, Haba discloses the semiconductor device of claim 7.
Haba embodiment of Figs. 1-3 does not disclose wherein the third chip is bonded to the third interconnect structure through a metal-to-dielectric bond.
	Haba embodiment of Fig. 8B discloses wherein the third chip is bonded to the third interconnect structure through a metal-to-dielectric bond (see Fig. 8B and “Labeled Fig. 3” above, a dielectric bonding adhesive layer element 802 between the third chip and the third interconnect structure, see [0065] “Each device in the stack is attached to the next using an adhesive layer 802. At this point, the devices may not be in electrical contact with each other.”).
wherein the third chip is bonded to the third interconnect structure through a metal-to-dielectric bond (see “Labeled Fig. 3” above element 802 is incorporated between each of the chip elements 200).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the third chip is bonded to the third interconnect structure through a metal-to-dielectric bond as taught by Haba embodiment of Fig. 8B as wherein the third chip is bonded to the third interconnect structure through a metal-to-dielectric bond of Haba embodiment of Figs. 1-3 because the combination provides a dielectric adhesive layer which mechanically attaches each of the chips of the stack together and allow utilization of an alternative conductive connection means as desired (see Haba Fig. 8B and [0065]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known stacked chip connection structure for another in the same device to obtain predictable results (see Haba Fig. 8B and [0065]).

26.	Claims 15-16 are rejected under 35 U.S.C. 103 as obvious over Haba et al. (US 2009/0316378 A1), hereinafter as Haba, in view of Suthiwongsunthorn et al. (US 2009/0309235 A1), hereinafter as Suthiwongsunthorn.

    PNG
    media_image3.png
    960
    2011
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    999
    835
    media_image4.png
    Greyscale

27.	Regarding Claim 15, Haba discloses a semiconductor device (see Figs. 1-3, “2nd Labeled Fig. 3” above, and “Labeled Fig. 2C” above;
see Fig. 2A element “Fig. 2B OR 2C” and see [0057] “the joint between the conducting element 124' and the metallization layer 110' can be as shown in FIG. 2C” the joint structure of Fig. 2B and 2C are alternatives of the same embodiment of which the structure of Fig. 2C is selected) comprising:
a first semiconductor die (labeled element “First Semiconductor Die”, including an element 200, see [0050] “The wafer is divided up into individual dies 104 that comprise part, or all, of the working portion of a microelectronic chip; after additional processing the dies are separated from one another at the dotted lines 103. Each chip may have one or more functions and is created on or under the surface of the substrate using techniques well known to those with skill in semiconductor processing. These examples are not intended to be limiting-the processed wafer 100 could represent any number of types of devices, including memory, processor, image sensor, or other possibilities. Bond pads 106 are electrically connected to circuitry on or in the substrate.” and [0055] “individual die structures 200”), wherein the first semiconductor die has an interior angle between a sidewall (leftmost sidewall in the provided perspective view) of a first interconnect structure (labeled element “First Interconnect Structure”, including element 110 of labeled element “First Semiconductor Die”, see [0052] “first metallization layer 110”) and an exterior surface (bottom exterior surface in the provided perspective view) of the first interconnect structure of between about 89° and about 60° (see “Labeled Fig. 2C”  and “2nd Labeled Fig. 3” above, labeled element “Interior Angle” for the labeled element “First Interconnect Structure” and see [0006 & 0012] “The at least one edge surface along which the at least one conductive element extends can be disposed at an angle of between 50 degrees and 89 degrees with respect to at least one of the first and second surfaces.”;
See MPEP 2131.03, Haba is determined to overlap the claimed range with sufficient specificity because the entire range is overlapped, the upper limits are the same, and the lower claimed limit is greater than “about” 60° for which a clear standard of “about” is not provided in the Applicant’s specification and Haba discloses a similar lower limit of 50 degrees);
a second semiconductor die (labeled element “Second Semiconductor Die”, including an element 200) bonded to the first interconnect structure, wherein the exterior surface of the first interconnect structure shares an interface with the second semiconductor die (see “2nd Labeled Fig. 3” , the second semiconductor die comprising a substrate of semiconductor material and transistors at least partially located within the semiconductor material (see [0050] “The wafer is divided up into individual dies 104 that comprise part, or all, of the working portion of a microelectronic chip; after additional processing the dies are separated from one another at the dotted lines 103. Each chip may have one or more functions and is created on or under the surface of the substrate using techniques well known to those with skill in semiconductor processing. These examples are not intended to be limiting-the processed wafer 100 could represent any number of types of devices, including memory, processor, image sensor, or other possibilities. Bond pads 106 are electrically connected to circuitry on or in the substrate.” and [0055] “individual die structures 200”); and
a second interconnect structure (labeled element “Second Interconnect Structure”, including elements 110 of the labeled element “Second Semiconductor Die”, see [0052] “first metallization layer 110”) on an opposite side of the second semiconductor die from the first semiconductor die (on an opposite bottom side as provided in the perspective view), wherein the second interconnect structure has a second interior angle (see “Labeled Fig. 2C” and “2nd Labeled Fig. 3” above, labeled element “Interior Angle” of the labeled element “Second Interconnect Structure) between a sidewall (leftmost sidewall in the provided perspective view) of a second interconnect structure and an exterior surface (bottom exterior surface in the provided perspective view) of the second interconnect structure of between about 89° and about 60° (see [0006 & 0012] “The at least one edge surface along which the at least one conductive element extends can be disposed at an angle of between 50 degrees and 89 degrees with respect to at least one of the first and second surfaces.”;
See MPEP 2131.03, Haba is determined to overlap the claimed range with sufficient specificity because the entire range is overlapped, the upper limits are the same, and the lower claimed limit is greater than “about” 60° for which a clear standard of “about” is not provided in the Applicant’s specification and Haba discloses a similar lower limit of 50 degrees; and
.
	Haba does not disclose an encapsulant surrounding the first semiconductor die.
Suthiwongsunthorn discloses individual encapsulants encapsulating each stacked device layer (see Figs. 4A-4E encapsulant element 228 encapsulating the device layer of element 200 and encapsulant element 248 encapsulating the device layer of element 230, see [0038] “Passivation 228 is deposited over wafer 200 to provide electrical insulation and physical support to the device. Passivation 228 includes an insulation material such as polyimide, BCB, PBO, epoxy based insulating polymer, or other insulating polymer materials.”, [0043] “passivation 248”, see [0037] “one or more of the devices formed within wafer 200”, and see [0039] “one or more of the devices formed within wafer 230”).
Individual encapsulants encapsulating each stacked device layer as taught by Suthiwongsunthorn is incorporated as individual encapsulants encapsulating each stacked device layer of Haba. The combination discloses further comprising an encapsulant encapsulating the first chip (see Haba Figs. 1-3 and “Labeled Fig. 3A” above, encapsulant encapsulating the labeled element “First Chip”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate individual encapsulants encapsulating each stacked device layer as taught by Suthiwongsunthorn as individual encapsulants encapsulating each stacked device layer of Haba, wherein the combination discloses further comprising an encapsulant encapsulating the first chip because the combination provides electrical insulation and physical support to each device layer of the stacked package which can leave conductive elements exposed such as to vertically connect between the stacked device layers, allows layered wafer level manufacture which may include one or more 

28.	Regarding Claim 16, Haba and Suthiwongsunthorn disclose the semiconductor device of claim 15, wherein the interior angle is between about 88° and about 80° (see Haba [0006 & 0012] “The at least one edge surface along which the at least one conductive element extends can be disposed at an angle of between 50 degrees and 89 degrees with respect to at least one of the first and second surfaces.”;
	Haba discloses an overlapping range between 50 degrees and 89 degrees, and see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
	Furthermore, the Applicant’s invention as described in the specification does not provide showing of unexpected results or criticality between the claimed range and the disclosed range of Haba).

Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as obvious over Haba et al. (US 2009/0316378 A1), hereinafter as Haba, in view of Suthiwongsunthorn et al. (US 2009/0309235 A1), hereinafter as Suthiwongsunthorn, in view of Marcoux (US 2010/0270668 A1).

30.	Regarding Claim 17, Haba and Suthiwongsunthorn disclose the semiconductor device of claim 15, further comprising a semiconductor substrate of the second semiconductor die (see Haba element 102 portion of labeled element “Second Semiconductor Die”, see [0050] “wafer substrate 102 is commonly a semiconductor material”).
Haba and Suthiwongsunthorn do not disclose further comprising through vias extending through the semiconductor substrate of the second semiconductor die, the second interconnect structure in electrical connection with the through vias.
Marcoux discloses further comprising through vias (see Fig. 3A-B elements 30 and 32 of element 42b, see [0050] “IC chips 42, 42b, 42c, each chip comprising GECs and TSVs, such as TSVs 30 and 32 and GEC 50 identified in IC chip 42”) extending through the semiconductor substrate of the second semiconductor die ([0041] “A stack of semiconductor chips … through-silicon vias (hereinafter referred to as TSVs)”), the second interconnect structure in electrical connection with the through vias (see Figs. 3A-B, also see Figs. 2A-B the corresponding elements 17c, 18c, 39, and see [0047] which are conductive interconnect elements).
	The vias as taught by Marcoux is incorporated as vias of Haba. The combination discloses further comprising through vias extending through the semiconductor substrate of the second semiconductor die, the second interconnect structure in electrical connection with the through vias (see “2nd Labeled Fig. 3A” above, at least two vias incorporated in the second semiconductor substrate of labeled element “Second Chip” connected to the center portions of the labeled element “Second Interconnect Structure”).
 further comprising through vias extending through the semiconductor substrate of the second semiconductor die, the second interconnect structure in electrical connection with the through vias as taught by Marcoux as further comprising through vias extending through the semiconductor substrate of the second semiconductor die, the second interconnect structure in electrical connection with the through vias of Haba and Suthiwongsunthorn because the combination allows dual interconnection technologies selected according to signal characteristics which can have stack of chips which are electrically interconnected by combination of electrical connections allowing for additional variability and flexible electrical communication between the stacked chips (see Marcoux [0050, 0057]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known stacked chip electrical connection for another in a similar device to obtain predictable results (see Marcoux [0050, 0057]).

31.	Regarding Claim 18, Haba and Suthiwongsunthorn and Marcoux disclose the semiconductor device of claim 17, further comprising a third semiconductor die (see “2nd Labeled Fig. 3” above, labeled element “Third Semiconductor Die”, including an element 200) electrically connected to the through vias (see Marcoux Figs. 3A-B, [0050], and “2nd Labeled Fig. 3” above).

32.	Regarding Claim 19, insofar as the claim can be interpreted and understood despite the 112 issues, Haba and Suthiwongsunthorn and Marcoux disclose the semiconductor device of claim 18, wherein the third semiconductor die has a third interior angle between a sidewall of a third interconnect structure (third interconnect structure including element 110 of labeled element “Third Semiconductor Die”, see [0052] “first metallization layer 110”) and an exterior surface of the third interconnect structure of between about 88° and about 80° (third interior angle at the same structural .

33.	Regarding Claim 21, Haba and Suthiwongsunthorn and Marcoux disclose the semiconductor device of claim 17, further comprising a second encapsulant surrounding the third semiconductor die (see “Labeled Fig. 3A” above, combination with Suthiwongsunthorn, a second individual encapsulant encapsulating the labeled element “Third Semiconductor Die”).

34.	Claim 22 is rejected under 35 U.S.C. 103 as obvious over Haba et al. (US 2009/0316378 A1), hereinafter as Haba, in view of Suthiwongsunthorn et al. (US 2009/0309235 A1), hereinafter as Suthiwongsunthorn, in view of Haba embodiment of Fig. 8B

35.	Regarding Claim 22, Haba and Suthiwongsunthorn disclose the semiconductor device of claim 15.
Haba (embodiment of Figs. 1-3) and Suthiwongsunthorn as previously combined do not disclose wherein the third chip is bonded to the third interconnect structure through a metal-to-dielectric bond.
	Haba embodiment of Fig. 8B discloses wherein the third chip is bonded to the third interconnect structure through a metal-to-dielectric bond (see Fig. 8B and “Labeled Fig. 3” above, a dielectric bonding adhesive layer element 802 between the third chip and the third interconnect structure, see [0065] “Each device in the stack is attached to the next using an adhesive layer 802. At this point, the devices may not be in electrical contact with each other.”).
	The connection structure between the stacked chips as taught by Haba embodiment of Fig. 8B is incorporated as the connection structure between the stacked chips of Haba (embodiment of Figs. 1-3) wherein the third chip is bonded to the third interconnect structure through a metal-to-dielectric bond (see “Labeled Fig. 3” above element 802 is incorporated between each of the chip elements 200).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the third chip is bonded to the third interconnect structure through a metal-to-dielectric bond as taught by Haba embodiment of Fig. 8B as wherein the third chip is bonded to the third interconnect structure through a metal-to-dielectric bond of Haba (embodiment of Figs. 1-3) and Suthiwongsunthorn because the combination provides a dielectric adhesive layer which mechanically attaches each of the chips of the stack together and allow utilization of an alternative conductive connection means as desired (see Haba Fig. 8B and [0065]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known stacked chip connection structure for another in the same device to obtain predictable results (see Haba Fig. 8B and [0065]).
		
Allowable Subject Matter
36.	Claims 1-4 are allowed.

37.	Claims 9 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:
Claim 1, “a via extending through a dielectric layer to be in physical contact with the through
substrate via; and a conductive bump in electrical contact with the via” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 1 incorporate the same allowable subject matter.

39.	Claim 9, “the second semiconductor substrate is an unsingulated part of a wafer” – as instantly claimed and in combination with the additionally claimed limitations.

40.	Claim 26, “the substrate of semiconductor material is an unsignulated part of a wafer” – as instantly claimed and in combination with the additionally claimed limitations.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818